Per Ouriam.
This was a bill in chancery, filed by the appellants against the appellees, to enjoin the collection, and procure the cancellation, of a certain promissory note, on the ground of usury.
There was a decree enjoining the collection of a part of the note; but the appellants insist that a greater portion of it should have been enjoined, while the appellees complain, by way of cross-error, of the action of the Court in enjoining any part of it.
The cause was set down for hearing, and heard, at the April term, 1853; but the Court not then being sufficiently advised, took it under consideration until the September term of the same year, when there were a finding and a decree as above indicated.
At the time of the finding and judgment, the revised code had taken effect, and by that the cause must be governed. No motion for a new trial was made by either party, nor was any exception taken to any ruling of the Court; hence, no question is presented by either party for' our consideration.
This case cannot be distinguished from McGregor v. Axe, 10 Ind. R. 362.
The judgment is affirmed with costs.